EXHIBIT 10.2

 

AMENDMENT NO. 3 TO

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 3 to Third Amended and Restated Credit Agreement
(“Amendment”) dated as of March 15, 2003, is made by and between Symmetricom,
Inc., a Delaware corporation (“Borrower”), and Wells Fargo Bank, National
Association (“Bank”).

 

RECITALS

 

This Amendment is made with reference to the following facts:

 

A. Borrower is currently indebted to Bank pursuant to the terms and conditions
of that certain Third Amended and Restated Credit Agreement dated as of October
1, 2002 originally between Datum Inc., a Delaware corporation (“Datum”) and Bank
(as amended, extended, renewed, supplemented or otherwise modified, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings set forth for such terms in the Credit Agreement. Borrower assumed
all of Datum’s obligations under the Loan Documents pursuant to Amendment No. 2.

 

B. Subject to the terms and conditions set forth herein, Borrower and Bank have
agreed to amend the Credit Agreement as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and benefits contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Borrower and Bank agree as follows:

 

1. Section 1.1. The definition of “Line Credit Termination Date” in Section 1.1
of the Credit Agreement is amended to read in full as set forth below:

 

“Line of Credit Termination Date” means July 15, 2003.

 

2. Conditions Precedent. The effectiveness of this Amendment and Bank’s
agreements set forth herein are subject to the satisfaction of each of the
following conditions precedent:

 

2.1 Documentation. Borrower shall have delivered or caused to be delivered to
Bank, at Borrower’s sole cost and expense, the following, each of which shall be
in form and substance satisfactory to Bank:

 

(a) The executed original of this Amendment;

 

(b) Such other documents, instruments and consents as Bank may reasonably
require.

 

2.2 Representations and Warranties. All of the representations and warranties of
Borrower contained herein shall be true and correct on and as of the date of
execution hereof

 

-1-



--------------------------------------------------------------------------------

and no Event of Default shall have occurred and be continuing under the Credit
Agreement or any of the other Loan Documents, as modified hereby.

 

3. Representations and Warranties. Borrower makes the following representations
and warranties to Bank as of the date hereof, which representations and
warranties shall survive the execution, termination or expiration of this
Amendment and shall continue in full force and effect until the full and final
satisfaction and discharge of all obligations of Borrower to Bank under the
Credit Agreement and the other Loan Documents:

 

3.1 Reaffirmation of Prior Representations and Warranties. Borrower hereby
reaffirms and restates as of the date hereof, all of the representations and
warranties made by Borrower in the Credit Agreement and the other Loan
Documents, except to the extent such representations and warranties specifically
relate to an earlier date.

 

3.2 No Default. No Event of Default or other default has occurred and remains
continuing under any of the Loan Documents.

 

3.3 Due Execution. The execution, delivery and performance of this Amendment and
any instruments, documents or agreements executed in connection herewith are
within the powers of Borrower, have been duly authorized by all necessary
action, and do not contravene any law, the articles of incorporation, bylaws, or
other organizational documents of Borrower, or result in a breach of, or
constitute a default under, any contractual restriction, indenture, trust
agreement or other instrument or agreement binding upon Borrower.

 

3.4 No Further Consent. The execution, delivery and performance of this
Amendment and any documents or agreements executed in connection herewith do not
require any consent or approval not previously obtained of any governmental
agency, equity holder, beneficiary or creditor of Borrower.

 

3.5 Binding Agreement. This Amendment, and each of the instruments, documents
and agreements executed in connection herewith constitute the legal, valid and
binding obligation of Borrower and are enforceable against Borrower in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws or equitable
principles relating to or limiting creditors’ rights generally.

 

4. Miscellaneous

 

4.1 Recitals Incorporated. The Recitals set forth above are incorporated into
and are made a part of this Amendment.

 

4.2 Further Assurances. Borrower, at its sole cost and expense, agrees to
execute and deliver all documents and instruments and to take all other actions
as may be specifically provided for herein and as may be required in order to
consummate the purposes of this Amendment. Borrower shall diligently and in good
faith pursue the satisfaction of any conditions or contingencies in this
Amendment.

 

4.3 No Third Parties. Except as specifically provided herein, no third party
shall be benefited by any of the provisions of this Amendment; nor shall any
such third party

 

-2-



--------------------------------------------------------------------------------

have the right to rely in any manner upon any of the terms hereof, and none of
the covenants, representations, warranties or agreements herein contained shall
run in favor of any third party.

 

4.4  Time of the Essence.    Time is of the essence for the performance of all
obligations and the satisfaction of all conditions of this Amendment. The
parties intend that all time periods specified in this Amendment shall be
strictly applied, without any extension (whether or not material) unless
specifically agreed to in writing by all parties hereto.

 

4.5  Costs and Expenses.    In addition to the obligations of Borrower under the
Credit Agreement, Borrower agrees to pay all costs and expenses (including
without limitation reasonable attorneys’ fees) expended or incurred by Bank in
connection with the negotiation, documentation and preparation of this Amendment
and any other documents executed in connection herewith, and in carrying out the
terms of this Agreement, whether incurred before or after the effective date
hereof.

 

4.6  Integration; Interpretation.    The Loan Documents, including this
Amendment and the documents, instruments and agreements executed in connection
herewith, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated herein and supersede all
prior negotiations, discussions and correspondence. The Loan Documents shall not
be modified except by written instrument executed by all parties thereto.

 

4.7  Counterparts and Execution.    This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. However this Amendment
shall not be binding on Bank until all parties have executed it.

 

4.8  Governing Law.    This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

 

4.9  Non-Impairment of Loan Documents.    On the date all conditions precedent
set forth herein are satisfied in full, this Amendment shall be a part of the
Credit Agreement. Except as expressly provided in this Amendment or in any other
document, instrument or agreement executed by Bank, all provisions of the Loan
Documents shall remain in full force and effect, and Bank shall continue to have
all its rights and remedies under the Loan Documents.

 

4.10  No Waiver.    Nothing herein shall be deemed a waiver by Bank of any Event
of Default, and nothing herein shall be deemed a waiver by Bank of any other
default under the Loan Agreement or any document executed in connection with the
Loan Agreement. No delay or omission of Bank to exercise any right, remedy or
power under any of the Loan Documents shall impair such right, remedy or power
or be construed to a waiver of any default or an acquiescence therein, and
single or partial exercise of any such right, remedy or power shall not preclude
other or further exercise thereof or the exercise of any other right, remedy or
power. No waiver of any term, covenant, or condition shall be deemed to waive
Bank’s rights to enforce such term, covenant or condition at any other time.

 

-3-



--------------------------------------------------------------------------------

4.11 Successors and Assigns. The terms of this Amendment shall be binding upon
and inure to the benefit of the successors and assigns of the parties to this
Amendment.

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
set forth above.

 

SYMMETRICOM, INC.,

a Delaware Corporation

     

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/    WILLIAM SLATER        

--------------------------------------------------------------------------------

     

By:

 

/s/ STEPHEN AMENDT        

--------------------------------------------------------------------------------

   

Name:    William Slater

Title:    CFO

         

Name:

Title:

 

-4-